DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please note that the present application has been reassigned to Examiner Monique Jackson (contact information below).  Any inconvenience to Applicant is regretted.
The amendment filed 7/2/2021 has been entered.  Claim 10 has been canceled.  Claims 1-9 and 11-33 are pending in the application.  Claims 25-33 have been withdrawn from consideration.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 6 is objected to because of the following informalities:  “mbar*|s|m2” on line 3 is not the proper format for the units of degassing rate and appears to perhaps be a typographic error.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9, 11-16, and 19-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuchs (US RE39,790 E).  Fuchs discloses a reflector comprising a body or substrate (10) of rolled aluminum of 98.3% purity, preferably 99.5% and higher (reading upon the claimed aluminum substrate, particularly the purity of instant claim 22; Col. 2, lines 18-46), with a surface layer in the form of a layer system comprising (a) a pretreatment layer (11) which is a layer produced by anodic oxidation and has a thickness of at least 20nm, preferably 100-200nm (reading upon the claimed “lower partial layer” of the claimed “intermediate layer” including a thickness falling within the claimed range; Col. 3, lines 31-48); onto which is deposited (b) a functional layer (12) with silanes, having organo-functional groups, of a metal compound, e.g. a sol-gel layer, that may be deposited as a coating solution or “lacquer” including 2-70mol% of an organic pre-polymer and cured by radiation, e.g. UV radiation, to provide a flattening or smoothing effect of the surface (reading upon the claimed “upper partial layer” of the claimed “intermediate layer made of a lacquer”, “the intermediate layer includes an organic, layer-forming lacquer or is formed completely of the lacquer”, and the “upper partial layer consists essentially of the organic lacquer” which is hardened after UV irradiation and crosslinking, wherein “by ionic photo-polymerization” and “by radical photo-polymerization” are process limitations in the product claim that do not materially or structurally differentiate the claimed layer/product from the layer/product taught by Fuchs and the instant claims do not exclude the use of organosilanes in the organic, layer-forming lacquer; Col. 6, lines 3-5; Col. 7, lines 12-67); onto which is deposited (c) a metal-containing reflective layer (13) via a bonding layer (14) (as in instant claim 8, Col. 10, lines 55-57); wherein the metal-containing reflective layer (13) is a multi-layer system comprising a metal reflecting layer (17) such of as silver (reading upon the claimed “lower layer” of the “multi-layer system” which is a “metallic layer 2 on top of which is a transparent λ/4 protective layer of high refractive index such as titanium oxide (reading upon the claimed “two upper layers comprise upper and lower dielectric or oxidic layers” and “wherein the upper dielectric or oxidic layer of the multi-layer optical system is a higher refractive index layer than the lower dielectric or oxidic layer of the multi-layer optical system, wherein the upper dielectric or oxidic layer consists essentially of” TiO2, “and the lower dielectric or oxidic layer consists essentially of” SiO2; Col. 8, lines 23-52); and thus Fuchs discloses a reflector reading upon the claimed reflective composite material, thereby anticipating instant claims 1, 8 and 22.  
With regards to instant claims 2 and 9, it is again noted that the claimed “ionic photo-polymerization” as well as the claimed “accomplished by cationic photo-polymerization under the effect of UV-radiation” of instant claim 2 are process limitations in the product claim that do not materially or structurally differentiate the claimed layer/product from the layer/product taught by Fuchs and thus Fuchs anticipates instant claims 2 and 9.
With regards to instant claim 3, although again process limitations, the functional coating solution taught by Fuchs is a “solvent-containing single-component system” given that all of the components are present in the single solution, as opposed to a two-component system, and deposited onto the pre-treatment layer on the reflector body thereby anticipating instant claim 3 (Col. 7).
With regards to instant claim 7, Fuchs discloses that the functional coating layer (b) reading upon the claimed organic layer in the intermediate layer has a thickness of 0.5 to 20µm, 
With regards to instant claims 8 and 12-14, as noted above, Fuchs discloses that a bonding layer (14) may be provided between the functional layer b) and the reflective layer c) as in instant claim 8, and more particularly recites that the bonding or additional layer is an oxide or nitride containing layer, particularly SiOx wherein x represents a number from 1 to 2 (reading upon the claimed oxidic layer of instant claim 12) or AlyOz where u/z is a number from 0.2 to 1.5 (reading upon the claimed oxidic layer of instant claim 12 as well as the Al2O3 of instant claim 13); and that the oxide-containing bonding layer is typically 1 to 200nm thick, preferably 1 to 100nm thick (reading upon the claimed thickness range of instant claim 14), and hence Fuchs anticipates instant claims 12-14 (Col. 9, lines 21-31).
With regards to instant claim 11, Fuchs discloses that an even higher degree of refraction may be obtained using a plurality of λ/4 double layers alternating with low and high refractive index wherein the additional double layer(s) read upon the broadly claimed “additional adhesion-promoting layer arranged between the reflective layer and the lower dielectric or oxidic layer of the multi-layer optical system”, thereby anticipating instant claim 11 (Col. 8, lines 50-52).
With regards to instant claim 15, Fuchs discloses that the thickness of the metal reflective layer c) is 10 to 200nm, thereby anticipating instant claim 15 (Col. 8, lines 26-28).
With regards to instant claim 16, it is again noted that Fuchs discloses that an even higher degree of refraction may be obtained using a plurality of λ/4 double layers alternating with low and high refractive index, e.g. L/H/L/H, wherein given that Fuchs specifically discloses SiO2 as the low refractive index layer which reads upon “a silicon oxidic layer” and would be provided over the first double layer of L/H alternating layers on the metal reflective layer, reading upon 
With regards to instant claims 19-20, Fuchs discloses that the individual protective layers have a thickness from 1nm, preferably from 40 to 200nm, reading upon instant claim 19, and exhibit in particular a thickness which is a fraction e.g. λ/2 or λ/4 of the wavelength of the radiation to be reflected, preferably λ/4 layers as noted above, reading upon instant claim 20; and thus Fuchs anticipates instant claims 19-20 (Col. 8, lines 37-52).
With regards to instant claim 21, it is again noted that Fuchs discloses that the functional layer provides a flattening or smoothing effect to the substrate and more particularly discloses that the surface roughness Ra as defined in at least one of the DIN standards 4761 to 4768, i.e. arithmetic mean roughness, of the functional layer is smaller than 0.02µm as instantly claimed, thereby anticipating instant claim 21 (Col. 7, line 66-Col. 8, line 3).
With regards to instant claim 22, it is again noted that Fuchs discloses an aluminum purity as instantly claimed as discussed above.
With regards to instant claim 23, Fuchs discloses that the reflector may be produced in the roll or coil form, wherein the aluminum substrate has a thickness of preferably 0.2 to 0.8mm, with an example utilizing an aluminum strip having a width of 500mm and a thickness of 0.3mm, and given the thicknesses of the coating layers, Fuchs discloses the claimed invention as recited in instant claim 23 with sufficient specificity to anticipate the claimed invention (Col. 3, lines 3-8; Col. 7, lines 26-28; Col. 9, lines 59-64; Example).
With regards to instant claim 24, Fuchs discloses that the reflectors achieve a total reflectivity measured according to DIN 5036 of usefully 90% or higher, particularly 94 to 96%, with an example having a reflectivity measured according to DIN 5036 Part 3 of greater than .
Claim Rejections - 35 USC § 103
Claims 1-9, 11-16 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hummel (DE102006030094, please refer to the attached machine translation for the below cited sections) in view of Reichert (USPN 6,627,307).
Hummel discloses a highly reflective layer system for coating substrates with reflection-increasing layers (Paragraph 0001), wherein the highly reflective multilayer coated structure comprises a substrate (S0) which is preferably a metallic substrate (Paragraph 0011); a hard material and/or smoothing layer (S1), advantageously an oxide layer formed by anodizing and/or applying a layer of lacquer on the substrate (S0), wherein both may be provided (Paragraph 0006, thereby reading upon and/or suggesting the claimed “intermediate layer” comprising an upper partial layer of lacquer and a lower partial layer consisting of anodic oxidized aluminum); an adhesion promoter layer (S2) of metal, metal oxide, metal nitride or mixture thereof, arranged on the hard material and/or smoothing layer (S1), such as titanium oxide or aluminum oxide (reading upon the claimed adhesion-promoting layer of instant claims 8 and 12-13; Paragraph 0007); a functional reflective layer (S3) that consists of metal or metal alloy, for example silver or silver alloy on the adhesion promoter layer (S2) (reading upon the claimed metallic layer consisting essentially of silver that forms a reflective layer as a lower layer of the optically active multi-layer system; Paragraph 0003); an adhesion promoter layer (S4) of metal, metal oxide, metal nitride or mixture thereof provided above the reflective layer (S3) (as in instant claim 11, Paragraph 0003); a transparent, low refractive index dielectric layer (S5) of silicon oxide over the adhesion promoter layer (S4); and a transparent, high-index dielectric layer (S6) arranged 2 and the lower consisting essentially of SiO2 as in instant claim 1); such that the difference between the teachings of Hummel and the claimed invention as recited in instant claim 1 is that Hummel does not specifically disclose that the metallic substrate is an aluminum substrate with the anodic oxidized layer of (S1) being anodic oxidized aluminum of the substrate and having a thickness in the range of 0.010µm to 10.0µm, and that the lacquer layer of smoothing layer (S1) is an organic lacquer, particularly “which is hardened by ionic photo-polymerization and crosslinking, or which is hardened after UV irradiation by radical photo-polymerization and crosslinking”.  
However, Reichert discloses a similar reflective composite material comprising a metallic support or substrate (1) made using an inexpensive metallic support, particularly a metallic support consisting of simple industrially rolled aluminum, that can be anodized thereby providing an anodic oxidized layer or layer of eloxal (i.e. electrolytic oxidation of aluminum) on the aluminum substrate as an adhesion-promoting interface layer, followed by an intermediate lacquer coating layer produced from a coating material that may be cured (e.g. crosslinked) in various ways including curing using UV radiation providing a levelling or smoothing layer with an arithmetic roughness average Ra in the range of about 1 to 100nm; upon which is applied a multilayer optical system (3) including a lower reflective metallic layer and two upper dielectric layers as in the invention taught by Hummel (Entire document, particularly Abstract, Col. 1, lines 4-7; Col. 2, lines 12-44; Col. 2, line 59-Col. 3, line 10; Col. 3, lines 22-24 and 34-39; Col. prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results.  Hence, the claimed invention as recited in instant claim 1 would have been obvious over the teachings of Hummel in view of Reichert.
With regards to instant claims 2-5 and 9, it is first noted that the claimed “ionic photo-polymerization”, “cationic photo-polymerization”, “formed from a solvent-free or a solvent-containing” and “single-component” limitations are process limitations in the product claims and do not provide any additional material or structural limitations to differentiate the claimed invention from the teachings of Hummel in view of Reichert, however, Reichert does teach that the coating composition may be an acrylic resin or epoxy resin, wherein the viscosity can be set prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success and particularly given the absence of any clear showing of criticality or unexpected results.
With regards to instant claim 6, in addition to the discussion above with respect to instant claim 1, Reichert specifically discloses that it is advantageous to utilize a coating material for the intermediate layer that is suitable for a vacuum, i.e. has a gas release rate of less than 10-4 mbar 1S-1 m-2 (Col. 3, line 66-Col. 4, line 3; Col. 4, lines 52-60), and hence the invention as recited in instant claim 6 would have been obvious over the teachings of Hummel in view of Reichert.
With regards to instant claim 7, in addition to the discussion above with respect to instant claim 1, Reichert discloses that the thickness of the intermediate coating layer or lacquer layer is preferably in the range from about 2 to 20µm, thereby rendering the invention as recited in instant claim 7 obvious over the teachings of Hummel in view of Reichert (Col. 2, lines 61-65).
With regards to instant claims 8 and 12-14, as discussed above, Hummel discloses an adhesion promoter layer (S2) of metal, metal oxide, metal nitride or mixture thereof, arranged on prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
With regards to instant claim 11, as noted above, Hummel discloses an adhesion promoter layer (S4) arranged between the reflective metallic layer (S3) and the lower refractive index dielectric layer (S5) reading upon the claimed “additional adhesion-promoting layer” as recited in instant claim 11 (Paragraph 0003) and thus the claimed invention as recited in instant claim 11 would have been obvious over the teachings of Hummel in view of Reichert.
With regards to instant claim 15, although Hummel does not specifically recite a thickness for the functional reflective metallic/silver layer (S3), given that Hummel discloses that the functional reflective layer is applied by electron beam evaporation, Hummel provides a suggestion of utilizing a thickness on the same order of magnitude as the claimed range (Paragraph 0013), wherein given that the thickness is a known result-effective variable, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to determine the optimum thickness of a particular reflective metal to provide the desired reflectivity for a given end use of the invention taught by Hummel in view of Reichert.  
With regards to instant claim 16, Hummel discloses that at least one further dielectric layer, e.g. (S7), (S8), etc., in arranged on the transparent high-index dielectric layer (S6) (Paragraph 0008), such that the use of any of the dielectric materials disclosed by Hummel including a silicon oxide layer (Paragraph 0005) would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention, and given that Reichert also discloses a silicon oxide protective layer (4) applied over the multilayer optical system (Col. 5, lines 42-45), the claimed invention as recited in instant claim 16 would have been obvious over the teachings of Hummel in view of Reichert.
With regards to instant claims 19 and 20, although Hummel does not disclose the thickness of the transparent, low refractive index dielectric layer (S5) of silicon oxide and the transparent, high-index dielectric layer (S6) of titanium oxide (Paragraph 0005), Reichert similarly discloses the use of SiO2 for the low refractive index layer, particularly in a thickness of about 90nm, and the use of TiO2 for the high refractive index layer, particularly in a thickness of about 60nm, such that the respective optical thicknesses of these “two upper layers” of the “optically active multi-layer system” correspond to about one quarter of the vacuum wavelength of the spectral centre of the desired optical reflection band, thereby making the complete layer 
With regards to instant claim 21, as discussed above, Reichert discloses that the UV cured coating layer provided as a levelling or smoothing layer has an arithmetic roughness average Ra in the range of about 1 to 100nm, thereby overlapping and thus rendering the claimed range obvious over the teachings of Reichert, and hence the invention as recited in instant claim 21 would have been obvious over the teachings of Hummel in view of Reichert, particularly for the reasons discussed above with regards to instant claim 1.
With regards to instant claim 22, Reichert discloses that the base or substrate material used for reflectors is known to be of rolled aluminum of minimum purity of 99.8% (Col. 1, lines 24-26) and thus the use of such high purity aluminum for the metallic substrate (S0) in the invention taught by Hummel in view of Reichert would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention, thereby rendering the claimed invention as recited in instant claim 22 obvious over the teachings of Hummel in view of Reichert.
With regards to instant claim 23, Reichert discloses that the metallic support, e.g. the aluminum substrate, may be flexible and configured to be capable of being formed into a coil, wherein the reflective composite material configured in the form of a coil having a width up to 1600mm and a thickness of from about 0.1 to 1.5mm (Claims 1 and 13), and hence it would have prima facie obviousness to simply substitute one known element for another to obtain predictable results.
With regards to instant claim 24, although Hummel discloses that the coated substrate is highly reflective due to the highly reflective layer system with reflection-increasing layers (Paragraph 0001), Hummel does not specifically disclose the reflectivity value as instantly claimed.  However, Reichert discloses that the similarly structured reflective composite can achieve any desired total reflectivity, in particular even values of over 95% according to DIN 5036 (Col. 2, lines 34-41; Col. 5, lines 53-55; and Col. 6, lines 8-11), and hence the claimed invention as recited in instant claim 24 would have been obvious over the teachings of Hummel in view of Reichert.
Claims 2, 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hummel in view of Reichert, as applied above to claims 1-9, 11-16 and 19-24, and in further view of Watt (USPN 4,113,895, already of record).  The teachings of Hummel in view of Reichert are discussed in detail above and although the claimed invention as broadly recited in instant claims 2, 4-5 and 9 would have been obvious over the teachings of Hummel in view of Reichert for the reasons discussed in detail above, it is further noted, as previously discussed on the record, that Watt discloses curable varnish compositions that can be applied to aluminum substrates and cured by irradiation, particularly ultraviolet electromagnetic radiation, (Col. 6, .
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hummel  in view of Reichert, as applied above to claims 1-9, 11-16 and 19-24, and in further view of Templin (US2013/0033773).  The teachings of Hummel in view of Reichert are discussed in detail above and although both references discloses that the reflective, multilayer-coated metallic substrates may be provided with a protective layer over the multilayer optical system including the reflective metallic layer and low and high refractive index dielectric layers provided thereon, wherein the protective layer is a dielectric layer, which Hummel suggesting silicon oxide given the disclosure of such as a dielectric layer and Reichert specifically reciting SiO2 as noted above, the combined teachings of Hummel in view of Reichert do not disclose that the protective layer is a mixed layer as recited in instant claims 16-17 or an organic silicon lacquer layer based on a prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to combine prior art reference teachings to arrive at the claimed invention where there is some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference(s), thereby rendering instant claims 16-18 obvious over Hummel in view of Reichert and in further view of Templin.
Response to Arguments
Applicant’s arguments filed 7/2/2021 have been considered but are moot in view of the new grounds of rejection presented above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        September 29, 2021